Exhibit 2.1 STOCK PURCHASE AGREEMENT among Joy Global Inc. (“Parent”), LeTourneau Technologies, Inc. (“Seller”) and Cameron International Corporation (“Buyer”) Dated as of August 29, 2011 TABLE OF CONTENTS Page ARTICLE 1. PURCHASE AND SALE OF STOCK 1 Section 1.1 Purchase and Sale 1 Section 1.2 Consideration 1 Section 1.3 Post-Closing Working Capital Adjustment 2 Section 1.4 Customer Cash Advances Adjustment 3 Section 1.5 Aged Payables 5 ARTICLE 2. CLOSING 5 Section 2.1 Closing 5 Section 2.2 Deliveries by Buyer at Closing 5 Section 2.3 Deliveries by Seller at Closing 6 Section 2.4 Deliveries by Parent at Closing 7 ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF PARENT AND SELLER 7 Section 3.1 Organization and Good Standing 7 Section 3.2 Authority; No Conflict 8 Section 3.3 Capitalization 9 Section 3.4 Financial Statements 10 Section 3.5 Undisclosed Liabilities; Indebtedness; Support Obligations 11 Section 3.6 Sufficiency of Assets 11 Section 3.7 Real Property 11 Section 3.8 Absence of Certain Changes and Events 12 Section 3.9 Taxes 13 Section 3.10 Employees and Employee Benefits 15 Section 3.11 Compliance with Legal Requirements; Governmental Authorizations 17 Section 3.12 Legal Proceedings; Orders 18 Section 3.13 Contracts; No Defaults 18 Section 3.14 Environmental Matters 21 Section 3.15 Employment and Labor Matters 22 Section 3.16 Intellectual Property 23 Section 3.17 Brokers and Finders 24 Section 3.18 Insurance 24 Section 3.19 Bank Accounts 24 Section 3.20 Customers and Suppliers 24 Section 3.21 Warranties 25 Section 3.22 Product Liability 25 Section 3.23 Backlog 25 Section 3.24 Certain Business Practices 25 i Section 3.25 Trade Controls and Sanctions Regulations 26 Section 3.26 No Other Representations and Warranties 26 ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF BUYER 27 Section 4.1 Organization of Buyer 27 Section 4.2 Authority; No Conflict 27 Section 4.3 Proceedings 28 Section 4.4 Brokers or Finders 28 Section 4.5 Financing 28 Section 4.6 Investment Representation 28 ARTICLE 5. PRE-CLOSING COVENANTS 28 Section 5.1 Access and Investigation 29 Section 5.2 Conduct of Business 30 Section 5.3 Required Consents and Approvals; Separation of Contracts 33 Section 5.4 Notification 35 Section 5.5 No Negotiation 35 Section 5.6 Intercompany Arrangements 36 Section 5.7 Commercially Reasonable Efforts 36 Section 5.8 Replacement of Bonds, Letters of Credit and Guarantees 36 Section 5.9 Title Insurance, Zoning Reports and Surveys 36 Section 5.10 Hull 242 37 Section 5.11 Transferred Drilling Assets; Assumed Drilling Liabilities; Retained Assets; Retained Liabilities 37 ARTICLE 6. CONDITIONS TO CLOSING 38 Section 6.1 Conditions to Obligations of Buyer 38 Section 6.2 Conditions to Obligations of Parent and Seller 39 ARTICLE 7. INDEMNIFICATION; REMEDIES 40 Section 7.1 Survival of Claims 40 Section 7.2 Indemnification 40 ARTICLE 8. CERTAIN TAX MATTERS 46 Section 8.1 Tax Returns 46 Section 8.2 Amending Tax Returns 47 Section 8.3 Tax Refunds 47 Section 8.4 Post-Closing Actions 47 Section 8.5 Cooperation 47 Section 8.6 Transfer Taxes 48 Section 8.7 Characterization of Payments 48 Section 8.8 Overlap Provisions 48 Section 8.9 FIRPTA Certificate 48 ii Section 8.10 Tax Indemnification 48 Section 8.11 Tax Indemnification Procedures 49 Section 8.12 Section 338(h)(10) Election 50 ARTICLE 9. OTHER POST-CLOSING COVENANTS 51 Section 9.1 Employee Related Matters 51 Section 9.2 Post-Closing Access 54 Section 9.3 Publicity 55 Section 9.4 Confidential Information 55 Section 9.5 Further Assurances 56 Section 9.6 Non-Competition 56 Section 9.7 Non-Solicitation 58 Section 9.8 Seller Brand 58 Section 9.9 Insurance 59 ARTICLE 10. TERMINATION 60 Section 10.1 Termination Event 60 Section 10.2 Effect of Termination 60 ARTICLE 11. MISCELLANEOUS 61 Section 11.1 Defined Terms 61 Section 11.2 Notices 74 Section 11.3 Titles 75 Section 11.4 Entire Agreement 75 Section 11.5 Assignment 75 Section 11.6 Amendment or Modification 76 Section 11.7 Waiver 76 Section 11.8 Severability 76 Section 11.9 Burden and Benefit 76 Section 11.10 Governing Law 77 Section 11.11 Waiver of Trial by Jury 77 Section 11.12 Consent to Jurisdiction 77 Section 11.13 Legal Fees 78 Section 11.14 Specific Performance 78 Section 11.15 Cumulative Remedies 78 Section 11.16 Expenses 78 Section 11.17 Representation by Counsel 78 Section 11.18 Execution and Counterparts 78 Section 11.19 Limitation of Liability 79 Section 11.20 Currency References; Interpretation 79 iii COMPANY DISCLOSURE SCHEDULES Schedule 1.3 Net Working Capital Calculation Methodology Schedule 3.1(c) Organizational Documents Schedule 3.2(b) No Conflicts Schedule 3.2(c) Notices, Reports, Registrations, Filings And Consents Required To Be Made Or Obtained By Seller Schedule 3.3(a) Capitalization Schedule 3.4(a) Financial Statements Schedule 3.4(b) Internal Controls Schedule 3.5(b) Indebtedness Schedule 3.5(c) Guaranties, Letters of Credit And Performance Bonds Schedule 3.7(a) Owned Real Property Schedule 3.7(b) Leased Real Property Schedule 3.7(c) Subleases and Licenses Schedule 3.7(d) Lease Modifications, Amendments, Renewals And Extensions Schedule 3.7(h) Persons in Possession of Real Property Schedule 3.8 Absence Of Certain Changes And Events Schedule 3.9 Taxes Schedule 3.10(a) Employee Benefit Plans Schedule 3.10(c) Foreign Benefit Plan Compliance Schedule 3.10(g) Acceleration of Benefits Schedule 3.10(h) Post-Employment Welfare Benefits Schedule 3.11(b) Permits Schedule 3.12 Legal Proceedings And Orders Schedule 3.13(a) Contracts iv Schedule 3.13(b) Personal Contracts Schedule 3.13(d) Compliance with Contracts Schedule 3.13(e) Renegotiations Schedule 3.14 Environmental Matters Schedule 3.15 Employment And Labor Matters Schedule 3.16(a) Intellectual Property Assets Schedule 3.16(b) Exceptions And Encumbrances To Intellectual Property Assets Schedule 3.16(c) Intellectual Property Conflicts Schedule 3.18(a) Insurance Policies Schedule 3.19 Bank Accounts Schedule 3.20 10 Largest Customers and Suppliers Schedule 3.21 Warranties Schedule 3.22 Product Liability Schedule 3.23 Backlog Schedule 5.2(a) Operations Outside Of The Ordinary Course Of Business Schedule 5.6 Continuing Intercompany Arrangements Schedule 5.11(a)(i) Transferred Drilling Assets; Assumed Drilling Liabilities Schedule 5.11(a)(ii) Retained Assets; Retained Liabilities Schedule 9.1(a)(i)(A) Employees of the Business Schedule 9.1(a)(i)(B) Possible Parent Retained Employees Schedule 9.1(c)(i) Pension Transition Payments Schedule 9.1(c)(ii)(A) Employee Retention Agreements Schedule 9.1(c)(ii)(B) Employee Transition Agreements Schedule 9.1(c)(ii)(C) Form of Change in Control Agreement Schedule 9.1(c)(iii) 2011 Bonus Payments v Exhibit A Form of Transition Services Agreement Exhibit B Form of Transition Manufacturing and Supply Agreement Exhibit C Form of Transferred Assets Assignment Agreement Exhibit D Form of Retained Assets Assignment Agreement Exhibit E Form of Cooperation Agreement Exhibit F Form of Steel Supply Agreement Exhibit G Form of Trademark License Agreement vi STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT,dated as of August 29, 2011 (this “Agreement”), is by and among Cameron International Corporation, a Delaware corporation (“Buyer”), LeTourneau Technologies, Inc., a Texascorporation (“Seller”), and Joy Global Inc., a Delaware corporation (“Parent”). RECITALS A. Parent, through a wholly-owned Subsidiary, acquired all of the capital stock of Seller from Rowan on June 22, 2011 pursuant to the Rowan-Joy Purchase Agreement and, through such transaction, Seller became an indirect, wholly-owned Subsidiary of Parent.Prior to such transaction, Seller was directly controlled, and Rodeo was indirectly controlled, by Rowan.Capitalized terms used in the Recitals to this Agreement have the meanings ascribed thereto, respectively, in Section 11.1. B. Seller owns all of the outstanding common stock, no par value (the “Rodeo Stock”), of LeTourneau Technologies Drilling Systems, Inc., a Texas corporation (“Rodeo”); C. Seller, through Rodeo and other indirect, wholly-owned Subsidiaries, is engaged in the business of designing, manufacturing, distributing and selling equipment, and providing aftermarket parts and services, for the oil and gas drilling industry, including jack-up rig kits, complete land rigs, mud pumps, drawworks, top drives, rotary tables, electric motors, variable frequency drives and other electrical and mechanical components (collectively, the “Business”). D. Parent and Seller desire to sell to Buyer the Rodeo Stock and the Business, and Buyer desires to purchase from Seller the Rodeo Stock and the Business, in the manner and subject to the terms and conditions set forth herein. AGREEMENT In consideration of the mutual covenants and promises contained herein and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Parties hereto agree as follows: ARTICLE 1. PURCHASE AND SALE OF STOCK Section 1.1Purchase and Sale.Upon the terms and subject to the conditions set forth herein, on the Closing Date, Seller shall sell, convey, transfer, assign and deliver to Buyer, and Buyer shall acquire from Seller, all right, title and interest of Seller in and to the shares of Rodeo Stock free and clear of all Encumbrances. Section 1.2 Consideration.At the Closing, upon the terms and subject to the conditions set forth herein, Buyer shall pay to Seller for the sale, transfer, assignment, conveyance and delivery of the Rodeo Stock the aggregate amount of $375,000,000 (the “Purchase Consideration”) by wire transfer of immediately available funds to an account designated by Seller (such designation to be made at least two Business Days prior to the Closing Date).Payment of the Purchase Consideration shall be subject to adjustment as set forth in Section 1.3 and Section 1.4 Section 1.3Post-Closing Working Capital Adjustment. (a)As soon as reasonably practicable following the Closing Date, and in any event within 60 days thereafter, Buyer shall prepare and deliver to Parent a calculation of Net Working Capital as of the Closing Date, together with reasonably detailed supporting information (the “Net Working Capital Statement”). (b)From and after the delivery of the Net Working Capital Statement, Buyer shall provide Parent and its Representatives reasonable access to the records and employees of Buyer with respect to the Houston Business, and Buyer shall, and shall cause such employees of Buyer and its Affiliates to, (i)cooperate in all reasonable respects with Parent in connection with Parent’s review of the Net Working Capital Statement and (ii) provide Parent with access to accounting records, supporting schedules and relevant information relating to Buyer’s preparation of the Net Working Capital Statement and calculation of Net Working Capital as Parent shall reasonably request and that are available to Buyer or its Affiliates.Within 30 days after Parent’s receipt of the Net Working Capital Statement, Parent shall notify Buyer as to whether Parent agrees or disagrees with the Net Working Capital Statement and, if Parent disagrees, such notice shall set forth in reasonable detail the particulars of such disagreement.If Parent provides a notice of agreement or does not provide a notice of disagreement within such 30-day period, then Parent shall be deemed to have accepted the calculations and the amounts set forth in the Net Working Capital Statement delivered by Buyer, which shall then be final, binding and conclusive for all purposes hereunder.If any notice of disagreement is timely provided in accordance with this Section 1.3(b), then Buyer and Parent shall each use commercially reasonable efforts for a period of 30 days thereafter (the “Net Working Capital Resolution Period”) to resolve any disagreements with respect to the calculations in the Net Working Capital Statement. (c)If, at the end of the Net Working Capital Resolution Period, Buyer and Parent are unable to resolve any disagreements as to items in the Net Working Capital Statement, then KPMG LLP (or if KPMG LLP is not willing and able to serve in such capacity, Deloitte Touche Tohmatsu or another independent accounting firm as mutually selected by Buyer and Parent) shall resolve any remaining disagreements.If neither KPMG LLP nor either such mutually selected accounting firm is willing and able to serve in such capacity, then Parent shall deliver to Buyer a list of three other accounting firms of recognized national or regional standing, and Buyer shall select one of such three accounting firms (such firm as is ultimately selected pursuant to the aforementioned procedures being the “Accountant”).The Accountant shall be charged with determining as promptly as practicable, but in any event within 30 days after the date on which such dispute is referred to the Accountant, whether Net Working Capital as set forth in the Net Working Capital Statement was prepared in accordance with this Agreement and (only with respect to the disagreements as to the items set forth in the notice of disagreement and submitted to the Accountant) whether and to what extent, if any, Net Working Capital requires adjustment. 2 (d)The Accountant shall allocate its costs and expenses between Buyer and Parent based upon the percentage of the contested amount submitted to the Accountant that is ultimately awarded to each such party such that each such party bears a percentage of such costs and expenses equal to the percentage of the contested amount awarded to the other party.For example, if Parent claims Net Working Capital is $1,000 greater than the amount determined by Buyer, and Buyer contests only $500 of the amount claimed by Parent, and if the Accountant ultimately resolves the dispute by awarding Parent $300 of the $500 contested, then the Accountant’s costs and expenses shall be allocated 60% (i.e. 300/500) to Buyer and 40% (i.e. 200/500) to Parent.The determination of the Accountant shall be final, binding and conclusive for all purposes hereunder. (e)The date on which Net Working Capital is finally determined in accordance with this Section 1.3is hereinafter referred to as the “Determination Date,” such amount as so finally determined is hereinafter referred to as the “Final Net Working Capital,” and the calculations thereof and the supporting information relating thereto is hereinafter referred to as the “Final Net Working Capital Statement”. (f) Promptly following the Determination Date, and in any event within five Business Days of the Determination Date, Buyer shall pay to Seller an amount equal to the excess, if any, of the Final Net Working Capital over the Target Net Working Capital, or Seller shall pay to Buyer an amount equal to the excess, if any, of the Target Net Working Capital over the Final Net Working Capital, in each case together with interest at a rate equal to five percent (5%) per annum on such amount from the Closing Date to the date of payment, such payment to be made by wire transfer of immediately available funds. Section 1.4Customer Cash Advances. (a)The Purchase Consideration shall be reduced by the total amount of Customer Advances outstanding at the Closing Date that have not been applied to Inventories as of the Closing Date (the “Customer Advances Amount”). (b)As soon as reasonably practicable following the Closing Date, and in any event within 90 days thereafter, Buyer shall prepare and deliver to Parent a calculation of the Customer Advances Amount, together with reasonably detailed supporting information (the “Customer Advances Amount Statement”).For purpose of calculating the Customer Advances Amount, the amount of Customer Advances applied to Inventories as of the Closing Date shall be calculated taking into consideration (i) actual cash payments to suppliers with respect to a contract for which a Customer Advance has been received in full payment for such Inventories and (ii) direct labor charges and internal overhead allocations allocable to such Inventories in accordance with inventory costing accounting principles pursuant to GAAP with respect to a contract for which a Customer Advance has been received, excluding any amounts related to depreciation and amortization; and (iii) the determination of Customer Advances shall be calculated on a contract by contract basis.For avoidance of doubt the methodology shall consist of (a) comparing the part numbers of the bill of material for customer contracts for which Advance Payments have been received against Inventory on hand which has been paid for as of the Closing, (b) allocating those part numbers on hand that have been paid for at Closing against Customer Advances on a contract by contract basis, and (c) allocating raw materials which meet the specification of the respective bill of materials, paid for at Closing, on a pro-rata basis among contracts for which Customer Advances have been received and contracts for which no Customer Advances have been received.Any excess Customer Advances, after all allocations, on a contract by contract basis, shall be included in the Customer Advance Amount for the purposes of this Section 1.4. 3 (c)From and after the delivery of the Customer Advances Amount Statement, Buyer shall provide Parent and its Representatives reasonable access to the records and employees of Buyer with respect to the Non-Houston Business, and Buyer shall, and shall cause such employees of Buyer and its Affiliates to, (i)cooperate in all reasonable respects with Parent in connection with Parent’s review of the Customer Advances Amount Statement and (ii) provide Parent with access to accounting records, supporting schedules and relevant information relating to Buyer’s calculation of the Customer Advances Amount as Parent shall reasonably request and that are available to Buyer or its Affiliates.Within 30 days after Parent’s receipt of the Customer Advances Amount Statement, Parent shall notify Buyer as to whether Parent agrees or disagrees with the Customer Advances Amount Statement and, if Parent disagrees, such notice shall set forth in reasonable detail the particulars of such disagreement.If Parent provides a notice of agreement or does not provide a notice of disagreement within such 30-day period, then Parent shall be deemed to have accepted the Customer Advances Amount Statement as delivered by Buyer, which shall then be final, binding and conclusive for all purposes hereunder.If any notice of disagreement is timely provided in accordance with this Section 1.4(c), then Buyer and Parent shall each use commercially reasonable efforts for a period of 30 days thereafter to resolve any disagreements with respect to the calculations of the Customer Advances Amount. (d)If, at the end of the thirty (30) day period referred to in Section 1.4(c), Buyer and Parent are unable to resolve any disagreements as to the calculation of the Customer Advances Amount, then KPMG LLP (or if KPMG LLP is not willing and able to serve in such capacity, Deloitte Touche Tohmatsu or another independent accounting firm as mutually selected by Buyer and Parent) shall resolve any remaining disagreements.If neither KPMG LLP nor either such mutually selected accounting firm is willing and able to serve in such capacity, then Parent shall deliver to Buyer a list of three other accounting firms of recognized national or regional standing, and Buyer shall select one of such three accounting firms (such firm as is ultimately selected pursuant to this Section 1.4(d) being for the purposes of this Section 1.4 only the “Accountant”).The Accountant shall be charged with determining as promptly as practicable, but in any event within 30 days after the date on which such dispute is referred to the Accountant, whether the Customer Advances Amount as calculated by Buyer was prepared in accordance with this Agreement and (only with respect to the disagreements as to the items set forth in the notice of disagreement and submitted to the Accountant) whether and to what extent, if any, the Customer Advances Amount requires adjustment. (e)The Accountant shall allocate its costs and expenses between Buyer and Parent based upon the percentage of the contested amount submitted to the Accountant that is ultimately awarded to each such party such that each such party bears a percentage of such costs and expenses equal to the percentage of the contested amount awarded to the other party.For example, if Parent claims the Customer Advances Amount is $1,000 greater than the amount determined by Buyer, and Buyer contests only $500 of the amount claimed by Parent, and if the Accountant ultimately resolves the dispute by awarding Parent $300 of the $500 contested, then the Accountant’s costs and expenses shall be allocated 60% (i.e. 300/500) to Buyer and 40% (i.e. 200/500) to Parent.The determination of the Accountant shall be final, binding and conclusive for all purposes hereunder. 4 (f) Promptly following the date upon which the Customer Advances Amount is finally determined in accordance with this Section 1.4, and in any event within five Business Days of such date, Seller shall pay to Buyer an amount equal to Customer Advances Amount, together with interest at a rate equal to five percent (5%) per annum on such amount from the Closing Date to the date of payment, such payment to be made by wire transfer of immediately available funds.Any payments made pursuant to this Section 1.4 will be deemed to be an adjustment to the Purchase Consideration. Section 1.5Aged Payables.As of immediately prior to Closing, Parent shall pay or cause to be paid all accounts payables arising from the Non-Houston Business that are 45 days past invoice date as of the Closing Date.To the extent any such account payable is not satisfied in accordance with the prior sentence, Parent shall immediately reimburse Buyer for such amounts satisfied by Buyer or its Affiliates after the Closing. ARTICLE 2. CLOSING Section 2.1Closing.Upon the terms and subject to the conditions set forth herein, the closing of the transactions contemplated by this Agreement (the “Closing”) shall be held at 10:00 a.m. local time on the Closing Date at the offices of Covington & Burling LLP, The New York Times Building, 620 Eighth Avenue, New York, NY 10018 unless the Parties hereto otherwise agree. Section 2.2Deliveries by Buyer at Closing. (a)Consideration to Seller.Buyer shall deliver, or cause to be delivered, to Seller the Purchase Consideration. (b)Buyer Certificates.Buyer shall furnish Seller with: (i) a certificate executed by the Secretary of Buyer certifying as of the Closing Date (A)a true and complete copy of the Organizational Documents of Buyer and (B)incumbency matters with respect to Buyer; (ii) a certificate of the appropriate Governmental Entity certifying the status or Good Standing of Buyer in its jurisdiction of incorporation; and (iii) a certificate signed by an officer of Buyer as to the fulfillment of the conditions set forth in Section 6.2(a)and (b). 5 Section 2.3Deliveries by Seller at Closing. (a)Instruments and Possession.To effect the sale and transfer referred to in Section1.1, Seller shall execute and deliver to Buyer or its designee, as applicable: (i) certificates representing the Rodeo Stock duly endorsed (or accompanied by a duly executed stock power) and in form for transfer to Buyer or its designees, as applicable; (ii)the stock books, stock ledgers, minute books and corporate seals of each Rodeo Entity as of the Closing Date; provided, that any of the foregoing items shall be deemed to have been delivered pursuant to this Section 2.3(a)(ii) if such item has been delivered to or is otherwise certified to Buyer by a duly authorized officer of Seller to be located at the offices of Rodeo, LTME or LTAP, respectively, as of the Closing Date; and (iii)such other instruments and documents in form and substance reasonably acceptable to Buyer as shall be reasonably requested by Buyer to effect the Closing in accordance with the provisions hereof. (b)Seller Certificates.Seller shall furnish Buyer with: (i) a certificate executed by the Secretary of Seller certifying as of the Closing Date (A)a true and complete copy of the Organizational Documents of Seller and (B)incumbency matters with respect to Seller; (ii)a certificate of the appropriate Governmental Entity certifying the status or Good Standing of Seller in the State of Texas and each Rodeo Entity in its jurisdiction of organization (if available in such jurisdiction); and (iii)a certificate signed by Seller as to the fulfillment of the conditions set forth in Section 6.1(a)and, with respect to obligations of Seller, Section 6.1(b). (c)Consents.Seller shall deliver to Buyer executed copies of each of the Consents or Governmental Authorizations listed on Schedule 3.2(c). (d)Resignations of Seller Designated Directors and Officers.Seller shall deliver to Buyer letters dated as of the Closing Date effecting the resignation of each director and officer of each Rodeo Entity who serves in such position solely as a representative of Seller and not otherwise in an operational or managerial position with the Business. (e)Transition Services Agreement.Seller and Rodeo shall execute and deliver the Transition Services Agreement substantially in the form attached hereto as ExhibitA. (f) Transition Manufacturing and Supply Agreement.Seller and Rodeo shall execute and deliver the Transition Manufacturing and Supply Agreement substantially in the form attached hereto as Exhibit B. 6 (g)Transferred Assets Assignment Agreement.Parent and/or its applicable Subsidiaries on the one hand and Rodeo on the other hand shall execute and deliver the Transferred Assets Assignment Agreement in the form attached hereto as Exhibit C. (h)Retained Assets Assignment Agreement.Parent and/or its applicable Subsidiaries on the one hand and the applicable Transferred Entities on the other hand shall execute and deliver the Retained Assets Assignment Agreement substantially in the form attached hereto as Exhibit D. (i) Cooperation Agreement.Prior to the Closing, Parent and Rodeo shall execute and delivered the Cooperation Agreement substantially in the form attached hereto as Exhibit E. (j) Steel Supply Agreement.Seller and Rodeo shall execute and delivered the Steel Supply Agreement substantially in the form attached hereto as Exhibit F. (k)Trademark License Agreement.Seller and Rodeo shall execute and deliver the Trademark License Agreement addressing certain of Seller’s trademarks substantially in the form attached hereto as Exhibit G. Section 2.4Deliveries by Parent at Closing. (a)Parent Certificates.Parent shall furnish Buyer with: (i) a certificate executed by the Secretary of Parent certifying as of the Closing Date (A)a true and complete copy of the Organizational Documents of Parent and (B)incumbency matters with respect to Parent; (ii)a certificate signed by Parent as to the fulfillment of the conditions set forth in Section 6.1(a)and, with respect to obligations of Parent, Section 6.1(b); and ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF PARENT AND SELLER Parent and Seller, jointly and severally, hereby represent and warrant to Buyer that the following representations and warranties are true and correct: Section 3.1Organization and Good Standing. (a)Each of Parent and Seller is duly organized, validly existing and in Good Standing under the laws of its respective jurisdiction of incorporation with full power and authority to conduct its business and to perform all its obligations under this Agreement. (b)Each Rodeo Entity is duly organized, validly existing and in Good Standing under the laws of its jurisdiction of organization with full power and authority to conduct its business, to own or use its assets and to perform all its obligations under any Contracts to which it is a party.Each Rodeo Entity is duly qualified to do business and is in Good Standing under the laws of each jurisdiction in which either the ownership of any of its assets or the operation of its businesses requires such qualification, except where the failure to be so qualified or in Good Standing is not a Material Adverse Effect. 7 (c)Seller has made available to Buyer true and correct copies of the Organizational Documents of each Rodeo Entity, in each case as amended to the date hereof and presently in effect, and has made available to Buyer copies of each Rodeo Entity’s minute books and stock or comparable records, in each case in all material respects true and correct and as in effect on the date of this Agreement and presently in effect.No Rodeo Entity is in violation of its Organizational Documents and, except as set forth on Schedule 3.1(c), no amendments thereto are currently pending. Section 3.2Authority; No Conflict. (a)Each of Parent and Seller has all requisite power, authority and capacity, and has taken all action necessary, to execute, deliver and perform its obligations under this Agreement and each Ancillary Agreement to which it is a Party.This Agreement has been duly authorized, executed and delivered by each of Parent and Seller, and constitutes the legal, valid, and binding obligation of each of Parent and Seller, enforceable against such Person in accordance with its terms.At Closing, each of the Ancillary Agreements will have been duly authorized, executed and delivered by each of Parent, Seller or their Affiliates who will to be a party thereto, and will, when duly authorized, executed and delivered by each of the other parties thereto, constitute the legal, valid and binding obligation of each of Parent, Seller or their Affiliates who is a party thereto, except that enforceability of this Agreement and the Ancillary Agreements may be limited by (i)bankruptcy, insolvency, moratorium, reorganization and other similar laws affecting creditors’ rights generally and (ii)general principles of equity, regardless of whether asserted in a proceeding in equity or at law. (b)Except as set forth on Schedule 3.2(b), neither the execution and delivery of this Agreement or any of the Ancillary Agreements nor the consummation or performance of any of the Transactions will, directly or indirectly (with or without notice or lapse of time): (i) contravene, conflict with or result in a violation of (A)any provision of Parent’s, Seller’s or any Rodeo Entity’s Organizational Documents or (B)any resolution adopted by the board of directors or shareholders of Parent, Seller or any Rodeo Entity; (ii) contravene, conflict with or result in a violation of, or give any Governmental Entity (other than with respect to the Antitrust Approvals) or any other Person the right to challenge any of the Transactions or to exercise any remedy or obtain any relief under, any Legal Requirement or any Order to which any Rodeo Entity may be subject; (iii) contravene, conflict with or result in a violation of any of the terms or requirements of, or give any Governmental Entity the right to revoke, withdraw, suspend, cancel, terminate or modify, any Governmental Authorization that is held byany Rodeo Entity; 8 (iv) contravene, conflict with or result in a violation or breach of any provision of, or loss of benefit or rights under, or give any Person the right to declare a Default or exercise any remedy or rights under, or to accelerate the maturity or performance of, or to cancel, terminate or modify, any Contract set forth on Schedule 3.13(a); or (v) result in the imposition or creation of any Encumbrance upon or with respect to the Rodeo Stock, the equity interests in the Transferred Entities or any material asset of any Rodeo Entity or the Business other than, with respect to any such asset other than the Rodeo Stock, Permitted Encumbrances. With respect to clauses 3.2(b)(ii) through 3.2(b)(v) such representations are limited to any such contravention, conflict, violation or Encumbrance which is a Material Adverse Effect. (c)Except for the Antitrust Approvals and the Vicksburg Notice, and except as set forth on Schedule 3.2(c), no notices, reports, registrations or other filings are required to be made by Parent, Seller or any Rodeo Entity with, nor are any Consents required to be obtained that have not already been obtained by Parent, Seller or any Rodeo Entity from, any Person in connection with the execution, delivery or the performance of this Agreement by Parent or Seller or the Ancillary Agreements to which such Person is to be a party, except where the failure to make such notice, report, registration or other filing or obtain such Consent is a Material Adverse Effect. Section 3.3Capitalization. (a)Rodeo has 1,000 shares of capital stock authorized and outstanding, all of which are owned of record and beneficially by Seller and represent all of the equity interests and securities of Rodeo.LTME has 1,000,000 units authorized and outstanding, and LTAP has 1 share of capital stock authorized and outstanding, in both cases, all of which is owned, as of the date of this Agreement, of record and beneficially by LeTourneau Technologies International, Inc., a wholly-owned subsidiary of Seller, and represents all of the equity interests and securities of LTME and LTAP, respectively.The Rodeo Stock and the equity interests in the Transferred Entities are duly authorized, validly issued, fully paid and non-assessable and free of any preemptive rights or Encumbrances, and were issued in accordance with all applicable Legal Requirements.Except as set forth on Schedule 3.3(a), there are no outstanding (i) securities convertible into or exchangeable for the capital stock (or other equity interests) of any Rodeo Entity, (ii) options, warrants or other rights to purchase or subscribe for capital stock (or other equity interests) of any Rodeo Entity or (iii) Contracts or understandings of any kind relating to the issuance, acquisition, transfer, repurchase, redemption, reacquisition, registration, disposition or voting of any capital stock (or other equity interests) of any Rodeo Entity, any such convertible or exchangeable securities or any such options, warrants or rights, pursuant to which, in any of the foregoing cases, any Rodeo Entity or any of their holders of capital stock or other securities is subject or bound.Except as set forth on Schedule 3.3(a), there is no Person (other than Buyer) who is entitled to acquire or receive any shares of capital stock or other securities of Rodeo and there is no Person (other than Rodeo) who is entitled to acquire or receive any shares of capital stock or other securities of any Rodeo Entity. 9 (b)At the Closing, Seller shall transfer to Buyer good and valid title to the Rodeo Stock free and clear of all Encumbrances.At and following the Closing, Buyer will be the sole stockholder of Rodeo and will own the Rodeo Stock free and clear of any Encumbrances, other than those arising from acts of Buyer or its Affiliates. (c)On or prior to Closing, Parent shall have caused its Affiliates to transfer to Rodeo, as Transferred Drilling Assets, all of the equity interests in each Transferred Entity, in each case, in accordance with the provisions of Section 5.11(a).At and following the Closing, Rodeo will be the sole equity holder of each Transferred Entity and will own such equity interests free and clear of any Encumbrances, other than those arising from acts of Buyer or its Affiliates.Other than as contemplated by this Section 3.3(c), no Rodeo Entity owns, directly or indirectly, any capital stock, membership or limited liability company interests, partnership interest, joint venture interest or other equity interest in any Person. Section 3.4Financial Statements. (a)Set forth on Schedule 3.4(a) are (i) the unaudited consolidating balance sheet for the Rodeo Entities as of June 22, 2011 (the “Balance Sheet”) and the unaudited consolidating statements of income of the Rodeo Entities for the period from January 1, 2011 through June 22, 2011 and (ii) the unaudited segment balance sheet and income statement for both segments of the Business (i.e., the drilling systems segment and offshore products segment) as of March 31, 2011, December 31, 2010, December 31, 2009 and December 31, 2008 (collectively, the “Financial Statements”).The Financial Statements (i) have been prepared in accordance with the Accounting Principles, (ii) fairly present, in all material respects the financial condition and the results of operations, income, expenses, assets, liabilities and changes in shareholders’ equity, on a segmented basis, of the Rodeo Entities and both segments of the Business (i.e., the drilling systems segment and offshore products segment) as of the respective dates of, and for the periods referred to in, the Financial Statements and (iii) have been prepared in accordance with the books and records of the Rodeo Entities. (b)To the Knowledge of Seller, except as set forth on Schedule 3.4(b), the Rodeo Entities maintain systems of internal control over financial reporting that have been designed by, or under the supervision of, its principal executive and principal financial officers, or persons performing similar functions, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in conformity with the Accounting Principles, including internal accounting controls sufficient to provide reasonable assurance that: (i) transactions are executed in accordance with management’s general or specific authorizations; (ii) transactions are recorded as necessary to permit preparation of the Financial Statements in conformity with the Accounting Principlesand to maintain asset accountability; (iii) access to assets is permitted only in accordance with management’s general or specific authorization; and (iv) the recorded accountability for assets is compared with the existing assets at reasonable intervals and appropriate action is taken with respect to any differences. 10 Section 3.5Undisclosed Liabilities; Indebtedness; Support Obligations. (a)To the Knowledge of Seller, no Rodeo Entity has any Liabilities of a nature required by GAAP to be reflected on a consolidated balance sheet of the Rodeo Entities or in the notes thereto, except Liabilities that are (i) disclosed, reflected or reserved for in the Balance Sheet and the notes thereto or (ii) incurred in the Ordinary Course of Business since the Balance Sheet Date and not a Material Adverse Effect (none of which results from any breach of contract, breach of warranty, tort, infringement or violation of Legal Requirements). (b)Except as set forth on Schedule 3.5(b), no Rodeo Entity has any outstanding Indebtedness. (c)Schedule 3.5(c) sets forth a true, complete and correct list of all of the guaranties, letters of credit, performance bonds and other similar items issued and outstanding in connection with or for the benefit of the Business or any Rodeo Entity. Section 3.6Sufficiency of Assets.Except with respect to real property, which is the subject of the representations and warranties contained in Section 3.7, each Rodeo Entity owns and has good and valid title to all material assets, properties and interests reflected on its books as owned by it, and valid and subsisting leasehold interests in all of the material assets and properties purported to be leased by it, including as of Closing, subject to Section 5.11(d), all of the Transferred Drilling Assets, free and clear of all Encumbrances other than Permitted Encumbrances.Except as set forth on Schedule 3.6, together with the rights, powers, privileges and benefits of the Rodeo Entities under the Ancillary Agreements and as may be provided to Buyer and/or the Rodeo Entities pursuant to Section 5.11(d), immediately following the Closing, the assets, rights, properties (real and personal) and interests of the Rodeo Entities will constitute all of the assets, rights, properties (real and personal) and interests required to operate the Business in all material respects in the manner conducted by Seller and its Subsidiaries during the period of one year prior to the date hereof, except for the disposition of obsolete or worn-out equipment in the Ordinary Course Of Business. Section 3.7 Real Property. (a)As of the Closing, LTAP and LTME will own no real property and no interest in real property.Schedule 3.7(a) lists the legal description or address of all real property and interests in real property that will be owned by Rodeo as of Closing (such property, together with all improvements thereon and rights on or appurtenances thereto, the “Owned Real Property”).Other than as set forth on Schedule 3.7(a), with respect to each such parcel of Owned Real Property, as of Closing: (i) each Rodeo Entity has good and indefeasible title to each parcel of Owned Real Property, free and clear of any Encumbrances, other than Permitted Encumbrances; (ii) there are no leases, subleases, licenses, concessions, or other agreements granting to any third party or third parties the right of use or occupancy of any Owned Real Property, or any portion thereof; and 11 (iii) there are no outstanding options or rights of first refusal to purchase any Owned Real Property, or any portion thereof or interest therein. (b)As of Closing, no Rodeo Entity is a tenant under any real property lease, except for the leases set forth on Schedule 3.7(b) (the “Real Property Leases”). (c)As of Closing, none of the real property (including the improvements thereon and rights on or appurtenances thereto) leased to any Rodeo Entity pursuant to the Real Property Leases (the “Leased Real Property” and, together with the Owned Real Property, the “Real Property”) is subject to any sublease or license to any third party made by or binding upon any Rodeo Entity.Except as set forth on Schedule 3.7(c), as of Closing, a Rodeo Entity has a valid and subsisting leasehold interest in all Leased Real Property, free and clear of any Encumbrances, other than Permitted Encumbrances. (d)Except as set forth on Schedule 3.7(d), as of Closing, (i) none of the Real Property Leases has been, in any material respect, modified, amended, renewed or extended and each of the Real Property Leases is in full force and effect and (ii) each Rodeo Entity has paid all rent and other charges due and complied, in all material respects, with all of its obligations under the Real Property Leases. (e)The Rodeo Entities have sufficient rights of physical and legal ingress and egress to and from the Real Property to the extent required in all material respects to operate the facilities used in the Business located on such real property substantially as currently operated, and, to the Knowledge of Seller, no conditions exist that would reasonably be expected to result in the termination of such rights of ingress and egress. (f) There are no pending, or, to the Knowledge of Seller, Threatened, condemnation, annexation, fire, health, safety, building, zoning or other land use regulatory proceedings, lawsuits or administrative actions relating to any portion of the Real Property that would reasonably be expected to have a material adverse effect on or change in the value of or the use of such property as it is presently used in connection with the Business, nor has Seller, or any Rodeo Entity received written notice of any pending or Threatened special assessment proceedings affecting in any material respect the Owned Real Property or real property subject to the Real Property Leases. (g)Except with respect to those matters that have been fully resolved and are no longer pending as of the date of this Agreement, none of Seller nor any Rodeo Entity has received any written notice or complaint with respect to any material violation of any covenants, conditions, restrictions or contractual obligations applicable to any of the Real Property. (h)To the Knowledge of Seller, as of Closing, there are no Persons in possession of any material portion of the Real Property other than as set forth on Schedule 3.7(h). Section 3.8 Absence of Certain Changes and Events.Except as expressly provided herein or as set forth on Schedule3.8, since the Balance Sheet Date through the date of this Agreement, the Rodeo Entities and the Business have been operated and maintained in the Ordinary Course of Business and there has been no: 12 (a)Material Adverse Effect; (b)change in accounting methods, principles or practices by any Rodeo Entity other than as required by GAAP, SEC guidance or other applicable Legal Requirement; (c)damage, destruction or loss (whether or not covered by insurance) with an adverse economic consequence of more than $2,000,000 individually or in the aggregate on the Business; (d)waiver or release of any right or claim of any Rodeo Entity or the Business related to its activities or properties which had or will have an adverse economic consequence of more than $2,000,000 individually or in the aggregate on the Business; (e)amendment, cancellation or termination of any Contract or entry into any Contract which is not in the Ordinary Course of Business and involves payments or the exchange of goods or services in excess of $2,000,000 over a 12-month period; (f)mortgage, pledge or other Encumbrance of the Rodeo Stock, the equity interests in the Transferred Entities or any asset of the Business, other than, in the case of assets other than the Rodeo Stock, Permitted Encumbrances incurred in the Ordinary Course of Business; (g)sale, assignment or transfer to any Person of any of the assets related to or used in the Business with a value in excess of $2,000,000 in the aggregate, other than sales of inventory in the Ordinary Course of Business; or (h)failure to pay or satisfy when due any Liability of any Rodeo Entity in each case other than in the Ordinary Course of Business; or (i) agreement by any Rodeo Entity to do any of the things described in the preceding clauses(a) through (h). Section 3.9Taxes.Except as set forth on Schedule 3.9, (a)The Rodeo Entities have timely filed with the appropriate Tax authority all material Tax Returns required to be filed, taking into account any extensions of time within which to file such Tax Returns.All such Tax Returns were complete and correct in all material respects.All material Taxes whether or not shown as due on such filed Tax Returns have been paid.For purposes of this Section 3.9only, “material” is a change in Tax liability that is in excess of $100,000. (b)The Rodeo Entities have withheld and paid all Taxes required to have been withheld and paid in connection with amounts paid or owing to any employee, independent contractor, creditor, stockholder or other third party. (c)(i) No material deficiencies for Taxes of any Rodeo Entity have been claimed, proposed or assessed in writing by any Tax authority that have not been finally settled or paid; (ii) there are no pending, or to the Knowledge of Seller, Threatened audits, suits, proceedings, actions or claims for or relating to any material Liability in respect of Taxes of any Rodeo Entity; and (iii) no Rodeo Entity has waived any statute of limitations with respect to material Taxes or agreed to any extension of time with respect to any material Tax assessment or deficiency for any open tax year. 13 (d)There are no material Tax liens upon any property or assets of any Rodeo Entity except for Permitted Encumbrances. (e)No Rodeo Entity is a party to or bound by any binding Tax sharing, Tax indemnity, Tax allocation or gain recognition agreement or other similar arrangement with any Person (other than customary gross-up or indemnification provisions in credit agreements, derivatives, leases and similar agreements entered into in the Ordinary Course of Business). (f) No claim has been made in writing in the last five years by any Tax authority in a jurisdiction where any Rodeo Entity does not file a Tax Return that any Rodeo Entity is or may be subject to taxation by that jurisdiction. (g)No Rodeo Entity has at any time participated in a “listed transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2). (h)No Rodeo Entity has constituted a “distributing corporation” or a “controlled corporation” (within the meaning of Section 355(a)(1)(A) of the Code) in a distribution of shares qualifying for tax-free treatment under Section 355 of the Code in the two years prior to the date of this Agreement. (i) No Rodeo Entity has been a member in the last five years of a consolidated, combined or unitary Tax group other than any group that includes Seller or a group that includes Rowan or consists solely of Subsidiaries of Rowan. (j) No Rodeo Entity has any material income or gain reportable for a Post-Closing Tax Period attributable to a transaction (e.g., an installment sale) occurring in a Pre-Closing Tax Period which resulted in a deferred reporting of income or gain from such transaction.No Rodeo Entity will be required to include any adjustment in taxable income for any Post-Closing Tax Period under Section 481(a) of the Code (or any similar provision of the Tax laws of any jurisdiction) as a result of a change in method of accounting for a Pre-Closing Tax Period or under Section 108(i) of the Code (or any similar provision of the Tax laws of any jurisdiction) in respect of any cancellation of indebtedness income realized on or prior to the Closing and deferred to a Post-Closing Tax Period. (k)Parent has delivered or made available to the Buyer true, correct and complete copies of information relating to the Business from the following sources: (i) all material Tax Returns filed by or on behalf of any Rodeo Entity for all completed Tax years of Rodeo that remain open for audit or review by the relevant Tax Authority and (ii) all ruling requests, notices of proposed deficiencies, settlement agreements, tax opinions and memoranda, and similar documents or communication sent or received by any Rodeo Entity relating to Taxes in each case for taxable periods in which the statute of limitations (including extensions thereof) has not expired. 14 Section 3.10Employees and Employee Benefits. (a)Schedule 3.10(a) sets forth a correct and complete list of all Employee Plans in effect on the date of this Agreement. (b)With respect to each Employee Plan that is maintained under the laws of the United States (each a “U.S. Benefit Plan”): (i) no U.S. Benefit Plan is subject to Title IV of ERISA.To Seller’s Knowledge, no assets of any Rodeo Entity are subject to a lien under Section 4064 or 4068 of ERISA; (ii)each U.S. Benefit Plan which is intended to qualify under Section 401(a), Section 401(k), Section 401(m) or Section 4975(e)(6) of the Code has either received a favorable determination letter from the IRS as to its qualified status or the remedial amendment period for such U.S. Benefit Plan has not yet expired, and, to the Knowledge of Seller, no event has occurred that is reasonably likely to result in such U.S. Benefit Plan losing its tax-qualified status; (iii) except for any non-compliance which is not a Material Adverse Effect, each U.S. Benefit Plan has been operated in compliance with all Legal Requirements, and each U.S. Benefit Plan that is a “nonqualified deferred compensation plan” (as defined in Section 409A(d)(1) of the Code) has been in compliance in form and in operation with Section 409A of the Code; (iv) to the Knowledge of Seller, there has been no prohibited transaction (within the meaning of Section 406 of ERISA or Section 4975 of the Code other than a transaction that is exempt under a statutory or administrative exemption) with respect to any U.S. Benefit Plan that could reasonably be expected to result in a material Liability to any Rodeo Entity; (v) except as, or for any non-compliance which, is not a Material Adverse Effect, no U.S. Benefit Plan constitutes a multiemployer plan (within the meaning of Section 3(37) of ERISA), and no Rodeo Entity nor any of their ERISA Affiliates has, in the past six years, contributed to or otherwise had any Liability in connection with (i) any multiemployer plan (within the meaning of Section 3(37) of ERISA) or (ii) a single employer pension plan (within the meaning of Section 4001(a)(15) of ERISA) for which any Rodeo Entity could reasonably be expected to incur any Liability under Section 4063 or 4064 of ERISA; (vi) except as would not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect, with respect to each U.S. Benefit Plan that is subject to Title IV or Part 3 of Title I of ERISA or Section 412 of the Code (other than a Multiemployer Plan):(A) no reportable event (within the meaning of Section 4043 of ERISA, other than an event for which the reporting requirements have been waived by regulations) has occurred in the current plan year or in the previous two plan years of such U.S. Benefit Plan; (B) there was not an accumulated funding deficiency (within the meaning of Section 302 of ERISA or Section 412 of the Code) for which an excise tax is due (or would have been due in the absence of a waiver) as of the most recently ended plan year of such U. S.Benefit Plan; (C) all premiums (and interest charges and penalties for late payment, if applicable) due prior to the date of this Agreement have been paid when due to the PBGC; and (D) no filing has been made by Seller or any ERISA Affiliate with the PBGC and no proceeding has been commenced by the PBGC to terminate any U.S. Benefit Plan and, to the Knowledge of Seller, no condition exists prior to the date of this Agreement which could constitute grounds for the termination of any such U.S. Benefit Plan by the PBGC; and 15 (vii) except as would not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect, no existing circumstances nor the transactions contemplated by this Agreement could reasonably be expected to result in any Liabilities with respect to any U.S. Benefit Plan under Title IV of ERISA, other than for payment of premiums to the PBGC, and no existing circumstances exist that could reasonably be expected to result in any Liabilities with respect to any U.S. Benefit Plan under Section 4971 of the Code. (c)Except as disclosed on Schedule 3.10(c), with respect to each Employee Plan that is maintained primarily for the benefit of Rodeo Employees employed in countries other than the United States (each a “Foreign Benefit Plan”): (i) except for any non-compliance which is not a Material Adverse Effect, each Foreign Benefit Plan is in compliance with all Legal Requirements; (ii) except for accrued benefits under the Foreign Benefit Plan and as is not a Material Adverse Effect, no material Liability exists or reasonably could be imposed upon the assets of Rodeo by reason of such Foreign Benefit Plan; and (iii) except for any non-compliance which is not a Material Adverse Effect, each Foreign Benefit Plan required to be registered has been registered and maintained in all respects in good standing with applicable Governmental Entities. (d)Seller has made available to Buyer complete copies of (i) each Employee Plan (or, if not written, a written summary of its material terms), including without limitation all plan documents, trust agreements, and all amendments thereto, (ii) the most recent annual reports (Form 5500 series) filed with the IRS with respect to each U.S. tax-qualified retirement plan, (iii) the most recent determination or opinion letter, if any, issued by the IRS with respect to any U.S. Benefit Plan and any pending request for such a determination letter and (iv) with respect to each U.S.
